DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was after the application filing date on 8/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "closed orientation" (Claims 1 and 20), "wet mode orientation" (Claims 1 and 20), and "dry mode orientation" (Claims 1, 11, 14, 16, 18, and 20) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
 Specification paragraph 0010 Lines 3-4 in the phrase "a series of indicia to signal to a user of the spray device" the term "spray device" does not have any antecedent basis in the specification, and thus should be revised to "a series of indicia to signal to a user of the hose end sprayer apparatus" or similar phrasing .  
Appropriate correction is required.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
In Claims 1 Lines 2-3 in the phrase “a concentrate tank having a bottom wall and a sidewall defining an open top edge, all defining an open interior” should be revised to “a concentrate tank having a bottom wall and a sidewall defining an open top edge, the bottom wall, sidewall, and open top edge defining an open interior” for clarity
In Claims 2-19 all instances of “The sprayer apparatus” should be replaced with “The hose end sprayer apparatus” to be consistent with the terminology used in Claim 1 Line 1 
In Claim 9 Line 2 the phrase “series of indicia to signal to a user of said spray device said selected flow-metering hole.” does not have antecedent basis for the term “said spray device” and should be replaced with the phrase “series of indicia to signal the selected flow-metering hole to a user of said hose end sprayer apparatus” or similar phrasing
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "anti-siphon assembly" in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “anti-siphon assembly” corresponds to the disclosure in paragraph 0026 lines 9-10, " Sprayer head 14 may also include an anti-siphon assembly 27 proximate inlet end 26 to prevent unwanted backflow of water.”.  Based on the disclosure and the claims as a whole the examiner interprets “anti-siphon assembly” to be a combination of components that prevent unwanted backflow of water.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly larger than" in Claim 14 Line 6, Claim 16 Line 6, and Claim 18 Line 8 is a relative term which renders the claim indefinite.  The term "slightly larger than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if “slightly” larger is 10% larger, 5% larger, 2% larger, 1% larger, less than 1% larger, or some other percentage larger, and thus the examiner cannot determine the metes and bounds of the claims. 
Claim 15 depends on Claim 14, Claim 17 depends on Claim 16, and Claim 19 depends on Claim 18, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 3,770,205 to Proctor et al. (“Proctor”). 
As to Claim 1, Proctor discloses a hose end sprayer apparatus (Fig. 1) comprising: 

a sprayer head removably mounted onto said concentrate tank (Figs. 1 and  2, the sprayer head including Body B, Valve V, Connector C, Tube T, and Nozzle N)  said sprayer head comprising:
an inlet end configured to receive a fluid stream (See Annotated Figure A); 
an outlet end configured to discharge the fluid stream (See Annotated Figure A); 
a flow tube located between said inlet end and said outlet end and defining an injection orifice therein (See Annotated Figure A); 
a suction tube (Fig. 6, #77) coupled to said injection orifice of said flow tube at a first end (See Annotated Figure A), and having a second end located within said open interior of said concentrate tank and above said bottom wall (See Annotated Figure A); 
and a valve assembly (Fig. 2, valve V and disc D, housed within a chamber of body B) located between said inlet end and said flow tube, said valve assembly comprising (See Annotated Fig. 6):
a valve housing (Fig. 4, the chamber of body B containing sphere 46) defining
an inlet opening in communication with said inlet end (See Annotated Figure A), 
a flow opening in communication with said flow tube (See Annotated Fig. 6), 
and a concentrate opening (Fig. 6 # 67 in communication with said open interior of said concentrate tank (See annotated Figure A), and
a valve body (V and D) selectively movable within said valve housing, 
wherein said valve body defines an inlet orifice in communication with said inlet opening (An inlet end of sphere 46, See annotated Figure A),

a concentrate orifice selectively positionable to communicate with said concentrate opening (Fig. 16, #74 in communication with the concentrate opening when in the “pellets position”), 
and a vent opening selectively positionable to communicate with said concentrate opening (Fig. 16, #72 in communication with the concentrate when in the “liquids position”)
wherein when said sprayer head is in a closed orientation (Fig. 4) said valve body is moved whereby neither said first flow orifice nor said second flow orifice communicates with said flow opening and wherein said concentrate opening is closed by said valve body (Fig. 18 “off position”), {7574836: }13Attorney Docket No. CH182.112120 
wherein when said sprayer head is in a wet mode orientation (Fig. 6), said valve body is moved whereby said first flow orifice communicates with said flow opening and wherein said vent opening communicates with said concentrate opening to draw concentrate from said concentrate tank into said flow tube (Fig. 16 “liquid position”), 
and wherein when said sprayer head is in a dry mode orientation, said valve body is moved whereby said second flow orifice communicates with said flow opening and wherein said concentrate orifice communicates with said concentrate opening and is configured to direct a diverted portion of the fluid stream into said concentrate tank (Fig. 17 “pellets position”).
As to Claim 2, Proctor further discloses wherein said valve assembly further includes a knob (Fig. 4, #64) coupled to a shaft (Fig. 4 # 49) on said valve body for selectively rotating said valve body within said valve housing (Col.5 Lines 27-35).
As to Claim 3, Proctor further discloses wherein said sprayer head further includes an anti- siphon assembly proximate to said inlet end (Fig. 7 # 92, Col. 8 Lines 3-20).
As to Claim 4, Proctor further discloses wherein said outlet end includes a rotatable nozzle (Figs. 1 and 2, the nozzle that includes N and T is rotatable about the axis of threaded stub # 24).  
As to Claim 5, Proctor further discloses wherein said flow tube includes a venturi constriction wherein said injection orifice is located at or downstream said venturi constriction (See Annotated Fig. 6, The flow tube includes a constriction for fluid as it passes by the first flow orifice into the flow opening and through the flow tube.  The injection orifice overlaps with the constricted portion of the flow tube)

    PNG
    media_image1.png
    1022
    864
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 12-13, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable by Proctor in view of US Patent 4,901,923 to McRoskey (“McRoskey”). 
Regarding Claim 6, Proctor fails to disclose wherein said sprayer head further includes a metering plate located between said first end of said suction tube and said injection orifice of said flow tube, wherein said metering plate defines a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering holes have an increasing hole diameter, wherein said metering plate is adapted to rotate to align a selected flow-metering hole of said annular series of spaced-apart flow-metering holes in fluid communication with said first end of said suction tube and said injection orifice of said flow tube to thereby inject a selectively adjustable amount of concentrate from said concentrate tank into the fluid stream.
However, McRoskey teaches a hose end sprayer apparatus with a sprayer head (Fig. 1, #14) comprising
 a metering plate (Fig. 1 and 2, the center section of #82) located between a first end of a suction tube (Fig. 1 #98) and an injection orifice of a flow tube (Fig 1. #80), 

wherein the metering plate is adapted to rotate to align a selected flow-metering hole of the annular series of spaced-apart flow-metering holes in fluid communication with the first end of the suction tube and the injection orifice of the flow tube to thereby inject a selectively adjustable amount of concentrate from said concentrate tank into a fluid stream (Abstract Lines 9-16).  
for the purpose of precisely controlling the rate of flow of liquid from a concentrate tank container to the flow tube (Col 3 Lines 39-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor to further include a metering plate located between said first end of said suction tube and said injection orifice of said flow tube, wherein said metering plate defines a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering holes have an increasing hole diameter, wherein said metering plate is adapted to rotate to align a selected flow-metering hole of said annular series of spaced-apart flow-metering holes in fluid communication with said first end of said suction tube and said injection orifice of said flow tube to thereby inject a selectively adjustable amount of concentrate from said concentrate tank into the fluid stream as taught by McRoskey for the purpose of precisely controlling the rate of flow of liquid from the concentrate tank to the flow tube. 
Regarding Claim 7, Proctor fails to disclose having a metering plate that further defines a second annular series of spaced-apart stop recesses, wherein each respective stop recess within said second annular series radially aligns with a respective flow-metering hole of said first annular series, wherein a 
However, McRoskey teaches a hose end sprayer apparatus with a sprayer head having a metering plate (Fig. 2,  the center section of # 82) 
that further defines a second annular series of spaced-apart stop recesses (Fig. 2 # 84), 
wherein each respective stop recess within the second annular series radially aligns with a respective flow-metering hole of said first annular series (Fig. 2 # 84 and 86),
 wherein a single respective stop recess receives a detent (Fig. 1 #96) when the selected flow-metering hole is aligned with the first end of said suction tube and the injection orifice of the flow tube (Col. 7 Lines 25-29, the O-ring is a detent that receives the stop recess when it is aligned with the passageway 80; In the alternative as disclosed in Col. 7 Lines 34-41, the wire is a detent passed through opening 110 to be received in a stop recess surrounding the cleaned aperture)
for the purpose of forming a seal between the metering plate and the body of the spray head when aligned with a selected flow-metering hole (Col. 5 Line 68).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor further to have a metering plate that defines a second annular series of spaced-apart stop recesses, wherein each respective stop recess within said second annular series radially aligns with a respective flow-metering hole of said first annular series, wherein a single respective stop recess receives a detent when said selected flow-metering hole is aligned with said first end of said suction tube and said injection orifice of said flow tube as taught by McRoskey for the purpose of forming a seal between the metering plate and the body of the spray head when aligned with a selected flow-metering hole. 
Regarding Claims 8-9 Proctor fails to disclose wherein said sprayer head further includes a dilution selector wheel coupled to said metering plate, wherein actuation of said dilution selector wheel rotates said metering plate, and wherein said dilution selector wheel includes a series of indicia to signal to a user of said hose end sprayer apparatus said selected flow-metering hole.
However, McRoskey teaches a hose end sprayer apparatus with a sprayer head including 
a dilution selector wheel coupled to a metering plate (Fig. 3, the dilutor selecting wheel being the outer section of #82 surrounding the center section that is the metering plate),
wherein actuation of the dilution selector wheel rotates the metering plate (Col. 5 Lines 52-55) and wherein said dilution selector wheel includes a series of indicia to signal to a user of said hose end sprayer apparatus said selected flow-metering hole (Figs. 2 and 3, Col. 6 Table 1)
for the purpose of rotatably selecting a flow-metering hole corresponding to a known dilution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor to further include a dilution selector wheel coupled to said metering plate, wherein actuation of said dilution selector wheel rotates said metering plate, and wherein said dilution selector wheel includes a series of indicia to signal to a user of said hose end sprayer apparatus said selected flow-metering hole as taught by McRoskey for the purpose of rotatably selecting a flow-metering hole in order to deliver liquid from the concentrate tank to the flow tube at a desired flow-rate. 
Regarding Claims 10 and 12, Proctor further discloses wherein said sprayer head further includes a cap portion having a first end including a cap sidewall configured to releasably mount said cap portion and said sprayer head to said open top edge of said concentrate tank (See Fig. 13 and See Annotated Figure B, the first end includes a cap sidewall that has flanges 35 that align with slots 37 on the concentrate tank) , and a second end having a first planar portion located between said first end of said suction tube and said metering plate (See Annotated Figure B, when modified with the metering 
Regarding Claim 13, Proctor further discloses wherein said second end of said cap portion includes a second planar portion (See Annotated Figure B), wherein said second planar portion defines a detent receiving well configured to slidably receive said detent therein (The O-Ring 70 represents the position of the detent disclosed by McRoskey, and the O-Ring can be slidably received in the area within the second planar portion as shown in Annotated Figure B).

    PNG
    media_image2.png
    712
    735
    media_image2.png
    Greyscale

Regarding Claim 20, Proctor discloses 
a sprayer head configured to be removably mounted onto a concentrate tank (Figs. 1 and  2, the sprayer head including Body B, Valve V, Connector C, Tube T, and Nozzle N and the concentrate tank being the Reservoir R) of a hose end sprayer, the sprayer head comprising:
a valve assembly (Fig. 2, valve V and disc D, housed within a chamber of body B) having a valve body (V and D) selectively movable between a closed orientation (Fig. 18 “off position”), a wet mode orientation (Fig. 16 “liquid position”), and a dry mode orientation (Fig. 19 “pellets position”); 
but fails to disclose a metering plate defining a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering holes have an increasing hole diameter adapted to withdraw a selectively adjustable amount of a concentrate from the concentrate tank when said valve body is in either said wet mode orientation or said dry mode orientation.
However, McRoskey teaches a hose end sprayer apparatus with a sprayer head configured to be removably mounted onto a concentrate tank (Fig. 1, #14) comprising
 a metering plate (Fig. 1 and 2, the center section of #82) defining a first annular series of spaced-apart flow-metering holes (Fig. 2, # 86), wherein successive respective flow-metering holes have an increasing hole diameter adapted to withdraw a selectively adjustable amount of concentrate from the concentrate tank (Fig. 2, Abstract Lines 9-16), 
for the purpose of precisely controlling the rate of flow of liquid from a concentrate tank container to the flow tube (Col 3 Lines 39-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor to further include a metering plate defining a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering 
As to Claim 21, Proctor further discloses wherein said valve assembly further includes a knob (Fig. 4, #64) coupled to a shaft (Fig. 4 # 49) on said valve body for selectively rotating said valve body within said valve housing (Col.5 Lines 27-35).
Regarding Claims 22-23 Proctor fails to disclose wherein said sprayer head further includes a dilution selector wheel coupled to said metering plate, wherein actuation of said dilution selector wheel rotates said metering plate, and wherein said dilution selector wheel includes a series of indicia to signal to a user a respective flow-metering hole.
However, McRoskey teaches a hose end sprayer apparatus with a sprayer head including 
a dilution selector wheel coupled to a metering plate (Fig. 3, the dilutor selecting wheel being the outer section of #82 surrounding the center section that is the metering plate),
wherein actuation of the dilution selector wheel rotates the metering plate (Col. 5 Lines 52-55) and wherein said dilution selector wheel includes a series of indicia to signal to a user a respective flow-metering hole (Figs. 2 and 3, Col. 6 Table 1)
for the purpose of rotatably selecting a flow-metering hole corresponding to a known dilution ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor to further include a dilution selector wheel coupled to said metering plate, wherein actuation of said dilution selector wheel rotates said metering plate, and wherein said dilution selector wheel includes a series of indicia to signal to a user a respective 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Proctor in view of McRoskey and further in view of US PGPUB 2005/0077370A1 to Decker et al. (“Decker”). 
Regarding Claim 11, Proctor discloses wherein said first planar portion is configured to receive a first seal (Fig. 6, #70) located between a top face of said first planar portion and said selected flow- metering hole on said metering plate (See Annotated Figure B), however Proctor in view of McRoskey fails to disclose wherein said first planar portion includes a diaphragm configured to deflect when said sprayer head is in said dry mode orientation to apply a force to said first seal to improve sealing between said cap portion and said metering plate.
However, Decker discloses a hose end sprayer apparatus (Fig. 2) 
with a first planar portion including a diaphragm (Fig. 3, #121) configured to deflect to apply a force to a first seal (Fig. 3 #120) to improve sealing between a cap portion (Fig. 3, #101) and a plate with apertures (Fig. 3, # 117; Paragraph 0033 Lines 27-29) 
for the purpose of preventing fluid from passing through the plate and acting as a check-valve for back flow prevention (Paragraph 0033 Lines 27-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Proctor in view of McRoskey to have the first planar portion include a diaphragm configured to deflect when said sprayer head is in said dry mode orientation to apply a force to said first seal to improve sealing between said cap portion and said metering plate as taught by Decker for the purpose of providing additional sealing and back flow prevention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 9, 2021